Citation Nr: 1811551	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  10-39 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability. 

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to February 1981 and from March 1987 to November 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In an October 2011 Statement in Support of Claim, the Veteran withdrew her hearing request.  Thus, her hearing request is deemed withdrawn.  38 C.F.R. § 20.702 (2017).

In the October 2017 Veteran's Application for Increased Compensation Based on Unemployability, the Veteran attributes her inability to work as due to her service-connected right and left knee disabilities.  Thus, entitlement to TDIU is considered a part of the Veteran's claims for entitlement to an increased rating for her service-connected right and left knee disabilities.  See Rice v. Shinseki. 22 Vet. App. 453 (a TDIU request in which the disability is already service connected is not a separate claim for benefits but rather is part of a claim for increased compensation); 38 C.F.R. § 3.400 (2017).  Given such, the Board has jurisdiction over this claim, and will be further explained below.

In May 2015 and April 2017, this appeal was remanded for further development.  The Board finds there has been substantial compliance with its previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the remaining claims on appeal.  See 38 C.F.R. § 19.9.

Outstanding Records

At the outset, a review of the record indicates that there is pertinent evidence that has not been associated with the claims file.  In a September 5, 2017 nursing telephone encounter note, the Veteran reported that she had knee surgery on August 31, 2017.  See September 2017 Tennessee Valley VA Medical Center (VAMC) treatment records.  However, although the record contains an August 17, 2017 medical note from The Bone and Joint Group, noting that the plan is for a right knee arthroplasty, and a subsequent medical record dated September 6, 2017, as a follow up to the surgery to the knee surgery, the evidence does not contain the operative medical report in regards to the Veteran's right knee arthroplasty.  

Additionally, the most recent medical note from The Bone and Joint Group dated September 6, 2017, noted the Veteran's follow-up appointment in one week.  However, updated records from The Bone and Joint Group have not been associated with the claims file.

The Board acknowledges that there has been one attempt by VA to obtain a medical authorization for these records.  A November 2017 VA letter was sent to the Veteran requesting the Veteran complete the enclosed VA Form 21-4142 (Authorization to Disclose Information) and VA Form 21-4141a (General Release for Medical Provider Information) in order for VA to obtain the Veteran's medical records from The Bone and Joint Group.

However, a November 1, 2017 VA note reflects that the Veteran failed to appear for a VA examination for another claim due to being hospitalized and due to her post-surgery state.  Thus, the Board finds that due to the Veteran's recent hospitalization, and the recent nature of the request for authorization of these records, another attempt to obtain these records is necessary in order to afford the Veteran every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

Also, the Board notes that on the October 2017 Veteran's Application for Increased Compensation Based on Unemployability, the Veteran identified that she received treatment for her right and left knees at Tennova Healthcare Clinic.  Similarly, these records have not been obtained.  

Thus, a remand is warranted to obtain the Veteran's outstanding medical records. 

VA examination

The Board notes that the Veteran's most recent VA examination was conducted in June 2017.  Since this examination, the Veteran has reported that in August 2017 she underwent a total right knee arthroplasty.  Consequently, the Board finds the most recent examination no longer indicates the Veteran's current level of disability and functional loss.  The Board notes that when an examination, no matter how recently conducted, no longer demonstrates an adequate evaluation of the veteran's current condition, it is VA's duty to assist in providing the veteran with a more current examination.  Palezewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Additionally, the Court has held that, where the record does not adequately reflect the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995);

Thus, as the evidence reflects that subsequent to the June 2017 VA examination there is a possible change in the current nature and severity of the Veteran's disabilities on appeal, the Veteran's most recent VA examination is inadequate for rating purposes.  Because the medical evidence of record does not address the current state of the Veteran's right and left knee disabilities, the AOJ should schedule her for a new VA examination to address the current nature and severity of her service-connected right and left knee disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

Lastly, as to the TDIU claim, the Board finds that the claim of entitlement to TDIU is inextricably intertwined with the increased rating claims on appeal, and the Board will defer adjudication of the TDIU claim until the development directed on the other claims has been completed.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain any outstanding medical records pertaining to the Veteran's right and left knee disabilties from VA or non-VA providers, to include the following records:

(a)  Medical records from The Bone and Joint Group, to include the Veteran's August 2017 operative report for her right knee arthroplasty and any other associated medical treatments, and all updated treatment records from September 6, 2017; and

(b)  Medical records Tennova Healthcare of Clarksville, Tennesese.

In the event that the Veteran does not respond to this request, documentation should be obtained and associated with the claims file, which shows that this request was sent to the last known address.  It should also be indicated whether any request that was sent was returned as undeliverable.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e) (2017).

2.  After completion of the above to the extent possible, schedule the Veteran for a VA examination to ascertain the severity and manifestations of her service-connected right and left knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the right and left knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left knees.  In doing so, the examiner must, to the extent practicable, specifically measure both active and passive range of motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.


Additionally, the examiner should comment on the extent of any functional impairment resulting from painful motion, weakness, fatigability, and incoordination, to include any additional limitation of motion.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should also comment on whether the Veteran has ankylosis, recurrent subluxation, lateral instability, dislocated cartilage, tibia or fibula impairment, or genu recurvatum.

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

The examination report should also identify all neurological manifestations of the Veteran's service-connected right and left knee disabilities, if any.

If flare-ups are noted, the examiner should state their severity, frequency, and duration.  The examiner must also name the precipitating and alleviating factors. The examiner must also estimate, "per [the] veteran," to what extent, if any, they affect functional impairment.

The examiner must provide a clear rationale for all opinions provided. If any opinion cannot be provided without resort to speculation, the examiner must state this and explain why.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be readjudicated by the AOJ to include the TDIU.  If any benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).







_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


